Motion Granted; Appeal Dismissed and Memorandum Opinion filed
September 1, 2022.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-22-00524-CR


                 EX PARTE JESUS MARTIN RUVALCABA

                   On Appeal from the 182nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1776470


                          MEMORANDUM OPINION

      Appellant, Jesus Martin Ruvalcaba, has signed and filed a motion for
voluntary dismissal of his appeal. See Tex. R. App. P. 42.2. Because this court has
not delivered an opinion, we grant appellant’s request.

      We dismiss the appeal. We direct the clerk of the court to issue the mandate
of the court immediately. See Tex. R. App. P. 2.

                                  PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Zimmerer.

Do Not Publish – Tex. R. App. P. 47.2(b)